Citation Nr: 0719343	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-12 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for arthritis, left knee, claimed as a left knee 
disability. 

2.	Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for a right knee disability.  

3.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
extraction of teeth. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel  


INTRODUCTION

The veteran served on active duty from April 1986 to May 1989 
and from January 1991 to March 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 RO decision denying the veteran's 
claims for service connection for arthritis, left knee, 
claimed as a left knee disability and right knee disability; 
and a March 2006 RO decision denying the veteran's claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
extraction of teeth. 

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for extraction of teeth is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	By an unappealed September 2001 rating decision, the RO 
denied the veteran's claim for service connection for 
arthritis, left knee, claimed as a left knee disability 
because there was no evidence of record linking the veteran's 
disability to service.  

2.	By an unappealed September 2001 rating decision, the RO 
denied the veteran's claim for service connection for a right 
knee disability because there was no evidence of record 
linking the veteran's disability to service.  

3.	Evidence received subsequent to the September 2001 RO 
decision is evidence not previously submitted to the RO.  The 
evidence relates to an unestablished fact necessary to 
substantiate the claim; however, it does not present a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

The September 2001 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

New and material evidence has not been submitted and the 
claim of entitlement to service connection for arthritis, 
left knee, claimed as a left knee disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

New and material evidence has not been submitted and the 
claim of entitlement to service connection for a right knee 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
January 2003 and September 2003, prior to the initial 
decision on the claim in January 2004.  Therefore, the timing 
requirement for a VCAA notice has been met and to decide the 
appeal would not be prejudicial to the claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notices advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notices requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notices 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Additionally, in reviewing an application to reopen a claim 
of service connection, as is this case, the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought."  Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).  The correspondence sent 
to the veteran does not include information regarding what is 
considered new and material evidence; however, the Board 
finds that even if there is a defect with regard to the 
content of any of the notices that defect is harmless because 
the veteran did, in fact, submit new and material evidence.  
Further, the veteran did receive adequate notice regarding 
basic service connection which is the basis of the Boards 
current review.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, the RO 
scheduled a VA Compensation and Pension Examination in 
February 2006.  The claimant has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

The veteran claims service connection for arthritis in his 
left knee and a right knee disability.  Evidence must be new 
and material to reopen a previously disallowed claim.  The 
veteran was previously denied service connection for 
bilateral knee disabilities in a September 2001 RO decision 
because there was no new and material evidence submitted to 
show a nexus or link to a disability incurred in service and 
any current condition.  The veteran did not appeal this 
decision and the decision became final.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156.  The Board will 
address the evidence submitted since the September 2001 RO 
decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In September 2001, the RO reviewed service medical records 
dated in April 1986 to May 1989.  The veteran did not report 
a knee disability prior to service.  The medical examination 
for entrance purposes clinically evaluated the veteran's 
lower extremities as normal.  In June 1986, the veteran 
received treatment for an injury to his left knee from 
falling on a rock.  The veteran was diagnosed with a soft 
tissue contusion to his left knee.  The treatment record also 
indicated that the veteran reported he had a preexisting 
injury to his right knee.  In July 1986, the veteran was 
discharged with resolving left patellar tendonitis.  In 
February 1988, the veteran sought treatment for a right knee 
injury resulting from a fall.  A radiologist found no 
fracture or other findings.  The veteran's lower extremities 
were clinically evaluated as normal in a March 1989 discharge 
examination and the veteran reported "don't know" as to 
whether he ever had a trick or locked knee.  

After reviewing the service medical records, the RO found 
that there was no evidence of record of a bilateral knee 
condition and no evidence of a link between an in-service 
injury and a current disability.  

Since the September 2001 RO decision, additional service 
medical records, VA medical records, private medical records 
and a VA Compensation and Pension Examination were submitted.

In service medical records dated in March 1991 the veteran 
reported that he was treated for a knee injury in Germany.  
The discharge examination also dated in March 1991 clinically 
evaluated the veteran's lower extremities as normal and was 
silent regarding any knee disability.  The Board notes that 
there is no evidence of record indicating that the veteran 
had foreign service in Germany or elsewhere. 

In November 2000, the veteran received treatment for a right 
knee contusion and hyperextension of his left knee from an 
injury at work.  An MRI of the left knee indicated 
fragmentation of the lateral aspect of the patella, either 
normal variant or post trauma with no acute disease.  

In November 2001, the veteran complained of right knee pain, 
an MRI showed sclerosis bone density involving the anterior 
surface of the patella, probably post traumatic.  

Private medical records dated in April 2003 indicate that the 
veteran was treated for left and right knee pain from old 
injuries.  The veteran did not remember when he injured his 
knees.  An x-ray of both knees showed patellar fragmentation 
on the lateral aspect of both patellas which may have 
indicated congenital abnormality.  The veteran has no other 
estimates of arthritis.  The examiner found a medial meniscal 
tear in the left knee and probable meniscal tear in the right 
knee and recommended an MRI.  

A May 2003 MRI revealed joint effusion with osteochondral 
fractures of the medial articular surface of the proximal 
tibia, probable partial to complete tear of the anterior 
cruciate ligament, and advanced degenerative change of the 
posterior horn of the medial meniscus with no definite tear 
in the medial meniscus in his left knee.  A May 2003 MRI also 
indicated joint effusion with degenerative changes of the 
patella in his right knee.  An MRI in June 2003 was 
consistent with at least a mild component of osteoarthritis.  
The left knee showed a possibility of a medial meniscal tear 
vertically with possible locking.  

The private medical records dated in June 2003 indicate the 
veteran complained of right and left knee pain.  MRIs 
revealed joint effusion with osteochondral fractures of the 
medial articular surface of the proximal tibia and probable 
partial to complete tear of the anterior cruciate ligament in 
the left knee.  There was also joint effusion with 
degenerative changes of the patella and menisci in the right 
knee. 

In April 2004 the veteran injured his left knee while 
working.  An MRI revealed calcifications adjacent to the 
patella, which likely represented normal variant versus prior 
injury.  

The VA medical records dated in August 1989 to December 2005 
also document treatment the veteran received for bilateral 
knee pain.  

In a February 2006 VA Compensation and Pension Examination 
the veteran's knees were examined.  The examiner diagnosed 
the veteran with degenerative joint disease of the veteran's 
right and left knee.  There was severe limitation of function 
during flare ups secondary to pain, but repetition limitation 
could not be accurately assessed.  The examiner reviewed the 
veteran's claims file and opined that his bilateral knee 
disability was not chronic because treatment records were 
silent between 1988 and 2000.  The examiner concluded that 
the veteran's bilateral knee disability is less likely than 
not related to his period of service. 

The critical question for the purpose of reopening the 
veteran' s claim is whether medical evidence has been 
submitted that reflects a link between the veteran's 
bilateral knee disability and service, not simply the 
existence of continuing complaints and treatment for the 
disability.  

First, the Board concludes that the private medical records 
submitted since the September 2001 RO decision, are new 
evidence because they have not previously been submitted to 
or reviewed by the RO.  The Board finds that the private 
medical records are not cumulative or redundant of the 
evidence of record at the time of the September 2001 denial 
of the veteran's claim.  The Board also finds that the 
private medical records are not material evidence because 
they do not provide a nexus or link between the veteran's 
bilateral knee disability and service, which is an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection.  The private medical records do 
not contain an opinion by a physician regarding the etiology 
of the veteran's bilateral knee disability.  

Second, the Board concludes that the VA medical treatment 
records submitted since the September 2001 RO decision are 
new evidence because they have not previously been submitted 
to or reviewed by the RO.  The Board finds that the VA 
medical records are also not cumulative or redundant of the 
evidence of record at the time of the September 2001 denial 
of the veteran's claim.  The Board, however, finds that the 
VA medical records are not material evidence because they do 
not provide a link between the veteran's bilateral knee 
disability and service, which is an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection.  The VA treatment records do not contain an 
opinion by a physician or examiner regarding the etiology of 
the veteran's right and left knee disabilities, but merely 
document the treatment he received from VA.  

Lastly, the Board finds that the February 2006 VA 
Compensation and Pension Examination is new and also material 
evidence because it provides an opinion regarding a link 
between the veteran's bilateral knee disability and service.  
The examination has not been previously reviewed by the RO 
and is not cumulative or redundant of the evidence of record 
at the time of the September 2001 denial of the veteran's 
claim for service connection.  The February 2006 VA 
Compensation and Pension Examination, however, does not raise 
a reasonable possibility of substantiating the veteran's 
claim because the examiner concluded that the veteran's 
current bilateral knee disability is not related to service.  
Therefore, although the February 2006 VA examination is new 
and material, the veteran's claim for service connection for 
a bilateral knee disability is not reopened.  


ORDER

The veteran's claim for entitlement to service connection for 
arthritis, left knee, claimed as a left knee disability is 
not reopened and remains denied. 

The veteran's claim for entitlement to service connection for 
a right knee disability is not reopened and remains denied. 


REMAND

The veteran claims that he is entitled to compensation under 
38 U.S.C.A. § 1151 for the extraction of his teeth by VA.  
The veteran asserts that VA unnecessarily extracted his teeth 
and refused to provide the veteran dental benefits.  The RO 
denied the veteran's claim in March 2006.  

Under VA laws and regulations, when a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death as the result of VA training, 
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.361, 3.800 (2006).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2006).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2006).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2006).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2006).

The March 2006 RO decision referenced a VA dental report 
dated on June 1, 2004.  This record purportedly included a 
description of the treatment the veteran received from VA for 
multiple tooth extractions because of poor oral hygiene, 
multiple tooth decay, heavy plaque and calculus with chronic 
moderate periodontitis.  The RO indicated that this dental 
record included recommendations by VA and that the veteran 
agreed with the recommended treatment plan.  On June 15, 
2004, VA performed the recommended extractions. 

The veteran's claims file does not contain the VA dental 
records that the RO referenced in the March 2006 decision.  
The VA dental records in the file include records dated from 
June 18, 2004, after the extractions were performed.  

The described dental records are necessary to decide the 
veteran's claim for compensation under 38 U.S.C.A. § 1151.  
The dental records may pertain to whether or not the veteran 
incurred an additional disability and whether or not the 
veteran consented to the dental procedures performed by VA.  
Additionally, the dental records may contain information 
regarding the veteran's condition before the extractions were 
performed, enabling the Board to compare the veteran's 
condition immediately before the extractions to the veteran's 
condition after VA treatment.  These records may also contain 
a description of the procedures performed by VA which is 
necessary to determine if VA exercised due care.  

Accordingly, the case is REMANDED for the following action:

1.	Please obtain to the extent possible all 
relevant dental records not already of record, 
including records from the VA facility in Lawton, 
Oklahoma.  Include all consultations and discharge 
summaries.  Particularly, obtain any documents 
pertaining to informed consent signed by the 
appellant prior to the June 2004 dental 
procedures.  

2.	If the AMC or the RO is unable to obtain a copy 
of any pertinent evidence, it should so inform the 
appellant and his representative and request them 
to provide a copy of the outstanding evidence.

3.	After any additional notification and/or 
development deemed necessary is undertaken, the RO 
should readjudicate the veteran's claim with 
consideration of any evidence received since the 
January 2007 supplemental statement of the case.  
If any benefit sought on appeal remains denied, 
the veteran should be provided with a supplemental 
statement of the case that contains notice of all 
relevant actions taken, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue.  An appropriate 
period of time should be allowed for response by 
the veteran.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


